DETAILED ACTION
This action is responsive to the following communications: RCE filed 01/21/21.  This action is made non-final.
Claims 1-20 are pending in the case; Claims 1, 6 and 11 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/21 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Patent 10397301
Instant Application
Claims 1, 6 and 11: A Web page view customization method comprising: receiving in memory of a computer a request to load a Web page of a multiplicity of components by an end user; loading the Web page in response to the request in a display of the computer; rendering in the display in a window separate from the loaded Web page, a list of the components in the Web page, the loaded Web page and the window with the list of the components in the loaded Web page being displayed concurrently with one another; while the loaded Web page remains displayed, receiving in the window a selection of components to be excluded loading the Web page in the memory of the computer including the components in the Web page;      retrieving for the end user, the previously stored set of the components of the Web page; modifying the loaded Web page to remove from the Web page the stored set of components; and, rendering the Web page in the display excluding from the display those of the components selected for exclusion in the set while concurrently displaying the separate window showing the list of the components in the Web page including the components removed from the Web page.  

rendering the Web page in the display of the client computer excluding from the display those of the of components selected for exclusion in the set.

Claims 2-5, 7-10 and 12-15, respectively



Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


6.        Claims 1, 6, 11, 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bullock et al (US Patent US 7475346 hereinafter Bullock in view of Huang et al (US Patent 6959719 hereinafter Huang) 

	With regards to claims 1, 11, Bullock teaches a Web page view customization method, a computer program product, respectively comprising: 
receiving, by a Web browser in memory of a client computer (col. 18 line 57, computer readable medium),  a request to load a Web page of a multiplicity of components by an end user (col. 11 line 26-28, line 57-63, fig. 9, user request to customize website. Website is displayed with plurality of components); 
retrieving, by the Web browser, from a Web server, the Web page in response to the request  (col. 11 line 57-63, fig. 4 item 74, fig. 9, webpage is displayed with plurality of components in edit mode.);
rendering the Web page by the Web browser in a display of the client computer <col 2 lines 42-62 page can be displayed by the client bowser>;
rendering, by the Web browser in the display of the client computer, in a window separate from the Web page, a list of the components in the Web page (col. 14 line 25-28, fig. 10 display a separate window (interface 50) for updating favorites);
receiving, by the Web browser in the window, a selection of components to be excluded from subsequent renderings of the Web page, and storing as a set in connection with the end user the selection of the components in the memory of the 
receiving, by the Web browser , a subsequent request to load the Web page by the end user, and in response to the subsequent request (col. 14 line 57-58, fig. 10 item 147), sub sequent request (delete link) is inputted by user):
retrieving, by the Web browser, from the Web server, the Web page <fig 2 col 6 lines 55-67>;
	retrieving, for the end user, by the Web browser, from the memory of the client computer (col. 14 line 25-28, fig. 10, col. 1 line 49-54, user interface 50 includes a webpage for displaying stored component (hyperlinks). HTML document is sent to the client computer. Webserver displays information based on stored HTML on the memory of the client device.), the previously stored set of the components of the Web page ((col. 14 line 30-32, radio buttons are displayed adjacent to the hyperlinks for user selection); and, 
rendering the Web page by the Web browser in the display of the client computer <web page can be displayed by the browser col 6 lines 21-46>, 
Bullock does not appear to explicitly disclose wherein the Web browser identifies the retrieved previously-stored set of components of the Web page and excludes the retrieved previously-stored set of components of the Web page from the display.
In the same field of endeavor, Huang teaches wherein the Web browser identifies the retrieved previously-stored set of components of the Web page and excludes the retrieved previously-stored set of components of the Web page from the 
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Bullock, Huang before him/her before the effective filing date of the claimed invention, to modify the teachings of Bullock, to include the teachings of Huang, in order to obtain limitations taught by Huang.  One would have been motivated to make such a combination because it provides flexibility in displaying personalized data to a user. 

As Claim 6, Bullock teaches a data processing system configured for Web page view customization, the system comprising: 
a client computer with memory (col. 18 line 57), computer readable medium and at least one processor coupled to a Web server over a network computer communication network  (col. 18 line 63), computer or server;
a Web browser executing in the memory  (col. 18 line 57, computer readable medium) of the client computer (col. 18 line 63, computer), the Web browser including a Web page view customization module   (col. 14 line 25-28, fig. 10, col. 1 line 49-54, user interface 50 includes a webpage for displaying stored component (hyperlinks). HTML document is sent to the client computer. Webserver displays information based on stored HTML on the memory of the client device.), the module comprising program code enabled to

to retrieve the Web page from the Web server in response to the request in a display of the client computer   (col. 11 line 57-63, fig. 4 item 74, fig. 9, webpage is displayed with plurality of components in edit mode.), 
to render in the display in a window separate from the loaded Web page, a list of the components in the Web page (Bullock (col. 14 line 25-28), fig. 10 display a separate window (interface 50) for updating favorites), 
to receive in the window a selection of components to be excluded from subsequent renderings of the Web page and to store as a set in connection with the end user selection of the components in the memory of the client computer (col. 14 line 30-32, radio buttons are displayed adjacent to the hyperlinks for user selection), 
 to receive a subsequent to load the Web page by the end user, and in response to the subsequent request  (col. 14 line 57-58, fig. 10 item 147, sub sequent request (delete link) is inputted by user):
to retrieve the Web page from the Web server, to retrieve for the end user, the previously-stored set of components of the Web page  (col. 14 line 30-32, radio buttons are displayed adjacent to the hyperlinks for user selection); and 
Bullock does not appear to explicitly disclose to direct the rendering of the Web page in the display while excluding from the display the retrieved previously-stored set of components; 

Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Bullock, Huang before him/her before the effective filing date of the claimed invention, to modify the teachings of Bullock, to include the teachings of Huang, in order to obtain limitations taught by Huang.  One would have been motivated to make such a combination because it provides flexibility in displaying personalized data to a user. 

With regard to claim 17, this claim depends upon claim 1, which is rejected above. In addition, Bullock teaches wherein the Web page does not include customization logic for excluding the retrieved previously-stored set of components of the Web page from the display <see fig 5 normal features can be used without personalization (customization) col 12 lines 4-19>.

With regard to claims 18-20, these claims depend upon claims 1, 6 and 11 respectively, which are rejected above. In addition, Bullock teaches further comprising receiving, by the Web browser, an additional request to load the Web page by an additional end user different from the end user, and in response to the additional request, rendering the Web page, by the Web browser in the display of the computer, .

7.	Claims 2-5, 7-10 and 12-15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Bullock in view of Huang in view of Chowdhry et al. (US 2003/0167315 hereinafter Chowdhry).

With regard to claims 2, 7, 12, these claims depend upon claims 1, 6 and 11, respectively, which are rejected above. 
 Bullock may not explicitly disclose limitations of these claims. In the same field of endeavor, Chowdhry teaches further comprising: 
parsing, by the Web browser, the Web page to identify the multiplicity of components (¶0127, ¶0180; i.e.: parsing module reads HTML file and classifies tags according type.); 
presenting, by the Web browser, in a the window of separate from the loaded Web page a selectable list of the multiplicity of the component (¶0183, fig. 17 item 624, ¶0191, fig. 15 item 605, ¶0193; i.e.: fig. 18 shows a separate window with plurality of the components (rows) for user selection.); and, 
modifying, by the Web browser, the previously stored set of the components on ac ones of the multiplicity of the components in the list (¶0183, fig. 17 item 624, ¶0191, fig. 15 item 605, ¶0193; i.e.: option 605 allows user to customize the portlet. Fig. 18 shows plurality of components (rows) for user selection.).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify web portal of Bullock. Huang instead be a web portal taught by Chaudhry, with a reasonable expectation of success. The motivation for replacing the portal of Bullock, Huang with the portal of Chaudhry would be to allow portals to be customized to the needs of small groups or individuals by changing the row/column to be displayed (Chowdhry (¶0004)).

With regard to claims 3, 8, 13, these claims depend upon claims 2, 7 and 12, respectively, which are rejected above. 
In addition, Chowdhry teaches wherein the parsing includes interrogating the Web page to determine each hypertext markup language (HTML) elements defined for the Web page (¶0127, ¶0180; i.e.: parsing module reads HTML file and classifies tags according type.).

With regard to claims 4, 9, 14, these claims depend upon claims 3, 8 and 13, respectively, which are rejected above. 
In addition, Chowdhry teaches wherein the parsing additionally includes interrogating the Web page to determine each class referenced within the Web page (¶0127, ¶018); i.e.: parsing module reads HTML file and classifies tags according type. There are four classes (types) of HTML class.).

With regard to claims 5, 10, 15, these claims depend upon claims 2, 7 and 12, respectively, which are rejected above. 
In addition, Chowdhry teaches further comprising visually emphasizing, by the Web browser, in the Web page, each of the multiplicity of components of the selectable list presented in the window separate from the loaded Web page (Chowdhry (¶0183, fig. 17 item 624, ¶0191, fig. 15 item 605, ¶0193); i.e.: fig. 18 shows a separate window with plurality of the components (rows) for user selection. The selected components are visually emphasized by displaying them in portal page.).

8.        Claim 16 is rejected under 35 U.S.C. 103(a) as being unpatentable over Bullock in view of Huang in view of CHAN et al (US Patent Application Publication 2014/0173414 hereinafter Chan) 

With regard to claim 16, this claim depends upon claim 1, which is rejected above. Bullock, Huang so not appear to explicitly disclose limitations of this claim.
 In the same field of endeavor, Chan teaches wherein the interrogating of the Web page includes interrogating a document object model (DOM) of the Web page <fig 3, DOM tree can be used to construct a web page para 0033>.
Accordingly, it would have been obvious before the effective filing date to one of ordinary skill in the art, having the teachings of Bullock, Huang, Chan before him/her before the effective filing date of the claimed invention, to modify the teachings of Bullock, Huang to include the teachings of Chan, in order to obtain limitations taught by Chan.  One would have been motivated to make such a combination because it 

Response to Arguments
Applicant's arguments filed on January 21, 2021 have been fully considered but are moot in view of the new grounds of rejection and/or are not persuasive. 
	As Claim 1, Applicants argue that Bullock discusses a server-side web page customization; therefore, Bullock does not disclose “storing a selection of component in memory of a client computer” or “rendering the Web page in the display of the client computer based on stored components” (first paragraph of page 10 in the remarks).
	Applicants’ arguments are not persuasive because Bullock (col. 1 line 49-54) suggests Web page are stored on a client device. A web browser interpret the html file in order to display the component stored on client computer. Bullock (col. 14 line 25-28, fig. 10) teaches user interface 50 including a webpage for displaying stored component (hyperlinks). 	Similar response is applicable for claims 6 and 11.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANIL K BHARGAVA whose telephone number is (571)270-3278.  The examiner can normally be reached on Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANIL K BHARGAVA/Primary Examiner, Art Unit 2142